Title: I. Notes for a Draft, before 1 October 1803
From: Jefferson, Thomas
To: 


            
              [before 1 Oct. 1803]
            
            Congress witnessed, & themselves participated in the uneasiness produced at the close of the last year, by the violation of treaty committed by the Intendant of the govmt of N. Orleans, in the suspension of our right of deposit at that place before any other had been assigned. we then believed on good grounds that this was unauthorised by his govmt, and having made proper representns to that we recieved the strongest assurances
            British export duty of 1. p. cent to Europe 3. pr cent elsewhere
            ‘to cultivate frdship of both powers by fair & honble means while it pays a scrupulous attention & maintains with firmness the respect which is due to our national character rights & interests.’ Monroe
            
            We have seen with sincere concern the flames of war lighted up again in Europe. it’s heaviest calamities will be on those immediately engaged in it, but serious evils must also be expected by nations pursuing peace. let it be our endeavor, as it is our interest & desire to cultivate the frdshp of both belligerent parties by every act of justice & of innocent kindness; to receive their armed vessels with hospitality from the distresses of the sea but not to increase their means of annoyance; to establish in our harbors such a police as may maintain law & order; to restrain our citizens from embarking individually in a war in which their country takes no part; to punish severely those persons, citizen or alien, who shall usurp the cover of our flag for property not entitled to it, who infect thereby with suspicion the ships & goods of the real American, & commit us to the risk of war to redress wrongs not our own: to expect from every nation the observance towards our vessels & citizens of those principles & practices of which all civilized nations acknolege the obligation; to merit the character of a just nation in all things, & maintain that of an independt one, preferg every consequence to insult & wrong.
            The small vessels sent to the Mediterranean will enable us to confine the Tripoline corsairs more rigorously in port and thereby save the necessity of convoy to our commerce in that sea.
            by opening from thence a way thro’ the Indn territory to such roads in the intervening states as lead by the shortest & most direct course to the seat of govmt
            
            as it’s inhabitants could descend with rapidity to support the lower country
            
          